Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 30, 2015

The Court of Appeals hereby passes the following order:

A16D0162. LINDSEY KINNEL v. BRIAN HUMPHREY.

      On June 19, 2015, Brian Humphrey, the biological father of A. H., filed a
petition for legitimation and modification of child custody and child support in
superior court. On July 10, 2015, the legitimation action was consolidated with a
pending adoption action, which was filed on May 19, 2015, by Lashon Kinnel, the
husband of Lindsey Kinnel, A. H.’s biological mother. On November 12, 2015, the
trial court granted Humphrey’s legitimation petition, and Lindsey Kinnel filed her
“application for appellate review” to challenge that ruling. Although Kinnel’s filing
was docketed as an application for discretionary appeal, she seeks to appeal an
interlocutory order, which requires full compliance with OCGA § 5-6-34 (b).
      As Humphrey points out, this case remains pending below, as no final order has
been entered. Accordingly, Kinnel was required to follow the interlocutory appeal
procedure of OCGA § 5-6-34 (b) to appeal the court’s order granting Humphrey’s
legitimation petition. See Park v. Bailey, 329 Ga. App. 569, 571 (765 SE2d 721)
(2014). See also Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587 (408 SE2d
103) (1991). Kinnel did not comply with those procedures. Therefore, absent a
certificate of immediate review and application to this Court for interlocutory appeal,
we lack jurisdiction to consider Kinnel’s appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     12/30/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.